PER CURIAM.
The briefs, oral arguments and record on appeal filed herein have been considered, and it appears therefrom that the primary issue in this case is the measure of damages suffered by appellants as a result of the wrongful, surreptitious, dishonest, unethical and illegal conduct which the trial court found the appellees guilty of.
The record reflects that the evidence adduced concerning lost profits and therefore-damages was in conflict. The conflict on this narrow issue was resolved in favor of the appellees by the court below sitting as the trier of fact. Thus, while we share the trial court’s view that the conduct of the appellees toward appellants was reprehensible and subject to ethical condemnation, we are nonetheless bound by the rule *173that conflicts in evidence are to be resolved by the trial court. Accordingly, the judgment reviewed herein is
Affirmed.
SPÉCTOR, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.